DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5, 7 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US 2014/0284247 to Balazs et al. (Balazs).
Regarding claim 1, Balazs discloses a sleeve pack assembly (Fig 1) comprising a plurality of walls connected together to define a polygonal shaped sleeve (14) having an opening at each of two opposed ends (Fig 2a), an aperture (22) extends through one of the plurality of walls proximate one of the two opposed ends, a polygonal shaped frame (12) having a channel for receiving one of the two opposed ends of the sleeve and the aperture, a latch (18) having a segmented body with a first portion (at 58), a second portion (38), a third portion (40), a fourth portion (at 64), and a fifth portion (36), the body having a first generally C-shaped member (A, Fig 9 below) facing a first direction and a second generally C-shaped member (B, Fig 9 below) facing a second direction opposed to the first direction, wherein a top portion (36) of the second generally C-shaped member is a bottom portion (36) of the first generally C-shaped member (in particular, the top and bottom portion is the shared surface between the first and second C-shaped members and furthermore, (36) can be considered the top and bottom portions of the first and second C-shape members respectively when viewing the latch from the side), the first portion (at 58) has a snap (28) extending beyond a planar surface of the first portion and is positioned in the aperture (¶0044), the fifth portion (36) having a first tongue (24) extending beyond a planar surface of the fifth portion and engaging the polygonal shaped frame (12).


    PNG
    media_image1.png
    329
    485
    media_image1.png
    Greyscale



Regarding claim 2, Balazs further discloses living hinge (68) on fifth portion proximate fourth portion.
Regarding claim 5, Balazs further discloses a flange (66) at a distal end of the first portion.
Regarding claim 7, Balazs further discloses tongue deformed in a first direction (downwards) and snap deformed in a second direction (upwards) (¶0044-0045).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balazs in view of US 2014/0209600 to Schloesser.
Regarding claim 3, Balazs teaches the assembly of claim 1 but does not a second snap on the first portion.  However, Schloesser discloses a retaining latch (Fig 3) and in particular disclose two snap members (154) on a first portion of the latch to engage with an aperture (¶0042).  One of ordinary skill in the art would have found it obvious to duplicate a second snap of the first portion of Balazs as suggested by Schloesser to facilitate engagement with the aperture since it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).

Claim(s) 4, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balazs.
Regarding claim 4, Balazs further discloses wherein the snap is deformed from the first portion and has a proximal and a distal end, the proximal end is connected to the first portion by a hinge, but does not teach the snap extends at an angle as recited to the planar surface of the first portion.  However, Balazs discloses the snap having an inclined upper surface (32) and one of ordinary skill in the art would have found it obvious to change the angle of the incline to be as recited since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 6, Balazs further discloses tongue deformed from fifth portion (by springs 26) but does not teach the recited angle.  However, Balazs discloses the tongue being a kick panel (Fig 7) and one of ordinary skill in the art would have found it obvious to extend the tongue at an angle recited to the planar surface of the fifth portion (36) in order to facilitate movement of the kick panel (24) since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).


Allowable Subject Matter
Claims 8-10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 22 allowed.

Response to Arguments
Applicant’s arguments, see pgs 1-2 of remarks, filed 5/10/2022, with respect to the priority have been fully considered and are persuasive.  The objection of the priority has been withdrawn. 
Applicant's arguments filed 5/10/2022 have been fully considered but they are not persuasive. Initially, it is noted that applicant does not argue the rejection of the dependent claims.  Applicant argues that prior art does not teach the top portion of the second C-shaped member being also the bottom portion of the first C-shaped member.  This is not persuasive because Balazs discloses portion (36) to be a shared portion between the two C-shaped members and can be the top portion of the second C-shaped member as well as the bottom portion of the first C-shape member when the latch is viewed from the side.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT POON whose telephone number is (571)270-7425. The examiner can normally be reached Monday thru Friday, 8:30 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT POON/Examiner, Art Unit 3735